55 F.3d 685
312 U.S.App.D.C. 120
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Howard E. RECTOR, Appellant
No. 94-3112.
United States Court of Appeals, District of Columbia Circuit.
May 8, 1995.

Before:  Williams, Randolph, and Tatel, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C. Cir.  Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the conviction appealed from be affirmed.  Having reviewed the district court's final pre-deliberation instruction for plain error, the court concludes that it neither constituted an obvious error nor resulted in actual jury coercion.  See United States v. Spann, 997 F.2d at 1513, 1517-18 (D.C. Cir. 1993).  As to the anti-deadlock instruction, the district court gave the precise charge approved by this court in United States Thomas, 449 F.2d 1177 (D.C. Cir. 1971) (in banc), and reaffirmed in United States v. Berroa, 46 F.3d 1195 (D.C. Cir. 1995), and there is no evidence in the record that this instruction, either alone or in conjunction with the final pre-deliberation instruction, coerced the jury to reach a verdict.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C. Cir.  Rule 41.